               Case 1:21-cv-05876-PGG Document 4 Filed 07/15/21 Page 1 of 4


                                                                  Littler Mendelson P.C.
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Melissa Friedland
                                                                  212.497.8498 direct
                                                                  212.583.9600 main
                                                                  mfriedland@littler.com




July 15, 2021



VIA ECF

Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007


Re:       Mosely v. Highbridge Community Development Corp. et al, 21-cv-05876-PGG

Dear Judge Gardephe:

We represent Defendants Highbridge Community Development Corporation (“HCDC”), Rodolfo
Palacios and Odeh Hasou (collectively “Defendants”) in the above-referenced matter. We write
pursuant to Your Honor’s Individual Practices to respectfully request a pre-motion conference, in
advance of Defendants’ anticipated Rule 12(b)(6) motion to dismiss the Complaint filed by
Plaintiff Davida Mosely.

Plaintiff alleges she was terminated for attempting to exercise her rights under the Families First
Coronavirus Response Act (“FFCRA”). In addition, she alleges she was retaliated against pursuant
to New York Labor Law (“NYLL”) §§ 15, 740 and 741, for exercising such rights. As set forth
below, Plaintiff has failed to state a plausible claim.

      A. Brief Background of Facts

Plaintiff was hired by HCDC as a security guard. Complaint, ¶¶ 1-2, and 18. On March 13, 2020,
Plaintiff’s daughter’s school closed indefinitely due to the COVID-19 pandemic. Id. at ¶ 23.
According to Plaintiff, she initially requested one-week of paid time off in order to care for her
child while she sought alternative childcare and thereafter sought additional leave pursuant to
the FFCRA. Id. at ¶¶ 23, 24. On March 24, 2020, Plaintiff was terminated for abandoning her
job. Id. at ¶ 26.



 littler.com
                  Case 1:21-cv-05876-PGG Document 4 Filed 07/15/21 Page 2 of 4



Judge Gardephe
July 15, 2021
Page 2




       B. Legal Argument

             1. Plaintiff is not a Covered Employee Under the FFCRA

To survive a Rule 12(b)(6) motion to dismiss, the complaint must plead “enough facts to state a
claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)
(emphasis added).

Plaintiff does not have a claim under the FFCRA. The FFCRA’s paid leave provisions were not
effective until April 2, 2020, and only apply to leave taken between April 1, 2020 and December
31, 2020. Paid Leave Under the FFCRA, 85 Fed. Reg. 19326, at 19327 (Apr. 6, 2020) (to be codified
at 29 C.F.R. pt. 826) (providing that the FFCRA “became operational on April 1, 2020, effective on
April 2, 2020, and will expire on December 31, 2020”). Importantly, the FFCRA’s requirements
are not retroactive. Id. at 19341 (“clarif[ying] that employees do not have any right or
entitlement to use paid sick leave or expanded family and medical leave retroactively, meaning
they have no right or entitlement to be paid through paid sick leave or expanded family and
medical leave for any unpaid or partially paid leave taken before April 1, 2020”). Plaintiff
allegedly requested leave in March of 2020, which was prior to the effective date of the FFCRA.
In addition, her employment was terminated on March 24, 2020, also prior to the effective date
of the FFCRA. As such, she is not entitled to bring any FFCRA claims and such claims should be
dismissed.

             2. Plaintiff’s Does Not Have A Viable Claim under New York Labor Law Sections 15, 740
                and/or 741

Plaintiff’s claim under NYLL §§ 15, 740, 741 must be dismissed.1 To state a claim for relief under
§ 740, a plaintiff must allege that the employer took retaliatory personnel action against the
1
  It is undisputed that N.Y.L.L. § 15 does not prohibit retaliation by an employer against an employee. See N.Y.L.L.
§ 15 (entitled “Seal,” § 15 provides that the New York Labor Commissioner “may adopt a seal of the department and
require that it be used for the authentication of orders and proceedings and for such other purpose as he may
prescribe”).

It is also undisputed that Plaintiff does not have a claim under N.Y.L.L. § 741, which only applies to employers who
provide health care services. See N.Y.L.L. §741(1)(b) (“‘Employer’ means any partnership, association, [or]
corporation . . . which: (i) provides health care services in a facility licensed pursuant to article twenty-eight or thirty-
six of the public health law, (ii) provides health care services within a primary or secondary public or private school
or public or private university setting; (iii) operates and provides health care services under the mental hygiene law;
or (iv) is registered with the department of education pursuant to section sixty-eight hundred eight of the education
law.”). HCDC does not fall under this definition of “employer.” Accordingly, N.Y.L.L. §741 is wholly inapplicable
to HCDC.



    littler.com
               Case 1:21-cv-05876-PGG Document 4 Filed 07/15/21 Page 3 of 4



Judge Gardephe
July 15, 2021
Page 3



plaintiff because he or she disclosed, threatened to disclose, objected to, or refused to participate
in “an employer activity or practice which (1) is in violation of law, rule or regulation, and (2)
creates a substantial and specific danger to the public health [or safety].” Desphande v. TJH
Medical Services, P.C., 52 A.D.3d 648, 650 (2d Dep’t 2008) (emphasis supplied) (citing N.Y. Labor
Law § 740(2)(a) and Pipia v. Nassau Cty., 34 A.D.3d 664, 665 (2d Dep’t 2006) (quoting Lamagna
v. New York State Assn. for Help of Retarded Children, 158 A.D.2d 588, 589 (2d Dep’t 1990)).
Further, “[t]he provisions of [§ 740] regarding retaliatory discharge are to be strictly construed.”
Cotrone v. Consol. Edison Co. of N.Y., Inc., 50 A.D.3d 354, 354 (1st Dep’t 2008). The statute
“clearly envisions a certain quantum of dangerous activity before its remedies are implicated.”
Peace v. KRNH, Inc., 12 A.D.3d 914, 915 (3rd Dep’t 2004). Moreover, “[t]he violation must be an
actual violation, and an employee’s good faith, reasonable belief that a violation occurred is
insufficient.” Calabro v. Nassau Univ. Med. Ctr., 424 F. Supp. 2d 465, 475 (E.D.N.Y. 2006).

Here, Plaintiff’s alleged attempt to exercise protected rights did not relate to a violation of a law,
rule, or regulation that creates a substantial danger to the public health or safety. Specifically,
Plaintiff’s Complaint merely recites that “Plaintiff attempted to exercise her rights under the
FFCRA the [sic] she was unable to work because of a bona fide need to care for a child whose
school is closed for reasons related to COVID-19 comply [sic]. (Complaint at ¶ 42). Next, Plaintiff
alleges: “As a result of her attempt to comply with and exercise her rights under the regulation,
Plaintiff was terminated.” (Id. at ¶ 43). Plaintiff does not allege that she disclosed, threatened
to disclose, objected to, or refused to participate in an employer activity or practice that is in
violation of a law, rule or regulation, which creates a substantial and specific danger to the public
health or safety. Accordingly, Plaintiff’s claim must be dismissed as she has not engaged in any
protected activity under N.Y.L.L. § 740.

Further, Plaintiff has not alleged an actual violation of the FFCRA because, as explained above,
the statute was not operational or effective on the dates that Plaintiff allegedly requested leave
under this statute. Plaintiff’s “good faith, reasonable belief that a violation [of N.Y.L.L. § 740]
occurred is insufficient.” Calabro, 424 F. Supp. 2d at 475. Accordingly, Plaintiff’s claims must be
dismissed because no actual violation of a law, which creates a substantial and specific danger to
the public health or safety, occurred.

Finally, Plaintiff does not have a claim under N.Y.L.L. § 740 because New York’s Whistleblower
Act “does not extend its protections to those who complain of any unlawful conduct by the
employer.” Collette v. St. Luke's Roosevelt Hosp., 132 F. Supp. 2d 256, 268 (S.D.N.Y. 2001).
Instead, the violation must “create[] a substantial and specific danger to the public health or




 littler.com
               Case 1:21-cv-05876-PGG Document 4 Filed 07/15/21 Page 4 of 4



Judge Gardephe
July 15, 2021
Page 4



safety.” N.Y.L.L. § 740(2)(a); see also Peace, 12 A.D.3d at 915 (requiring “a certain quantum of
dangerous activity before [§ 740’s] remedies are implicated”). Courts routinely dismiss actions
where the unlawful conduct complained of does not create a substantial and specific danger to
the public health or safety. See e.g., Schultz v North American Ins. Group, 34 F. Supp. 2d 866
(W.D.N.Y. 1999) (“Financial improprieties [] do not constitute threats to public health or safety.”);
Remba v. Federation Employment & Guidance Serv., 149 A.D.2d 131, 133 (1st Dep’t 1989), aff’d,
559 N.E.2d 655 (1990) (providing that § 740 does not apply to objections to or disclosures of
“improper economic activity”); Barber v. Von Roll U.S.A., Inc., No. 1:14-CV-907 (MAD/TWD),
(N.D.N.Y. Aug. 25, 2015), 2015 U.S. Dist. LEXIS 112198, at *38-39 (concluding that allegations that
a fellow employee made verbal threats to coworkers and displayed inappropriate images and
gun ammunition on his desk “simply did not rise to the level of danger to public health and safety
required by the statute”).

Thus, Plaintiff’s claims must be dismissed because even if Defendants violated the FFCRA—which
it indisputably did not—a violation of this statute does not create a danger to the public health
or safety.

Based on the above reasons, Defendants respectfully request a pre-motion conference to discuss
their intention to file a motion to dismiss.




Respectfully Submitted,



Melissa Friedland
Special Counsel




 littler.com
